NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 17 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XIAOLEI ZHAO,                                   No.    15-72822

                Petitioner,                     Agency No. A200-259-327

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**
                              Pasadena, California

Before: OWENS and MILLER, Circuit Judges, and CHRISTENSEN,*** District
Judge.

      Xiaolei Zhao, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) decision dismissing his appeal of the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Dana L. Christensen, United States District Judge for
the District of Montana, sitting by designation.
immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. “We review factual findings, including adverse

credibility determinations, for substantial evidence,” which we uphold “unless any

reasonable adjudicator would be compelled to conclude to the contrary.” Bhattarai

v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016) (citation omitted). As the parties are

familiar with the facts, we do not recount them here. We deny the petition for

review.

      Under the totality of the circumstances, substantial evidence supports the

agency’s determination that Zhao was not credible. See Iman v. Barr, 972 F.3d

1058, 1064-65 (9th Cir. 2020). In particular, Zhao conceded that he made a

number of false statements on his first visa application, such as regarding his

marital status and employment. Because Zhao lied on his first visa application

before the alleged incident with Chinese police due to his Christian religion, “the

deception here was completely unrelated to escaping immediate danger.” Singh v.

Holder, 643 F.3d 1178, 1181 (9th Cir. 2011) (explaining that lying to immigration

authorities “counts as substantial evidence supporting an adverse credibility

finding, unless the lie falls within the narrow” exception for lying to flee a place of

persecution or secure entry into the United States). Indeed, when asked about the

false statements, Zhao testified that he went along with the lies on his first visa

application, which was prepared by a broker company, because he wanted to come


                                           2
to the United States for tourism, and he did not mention that he did so to escape

persecution.

      Substantial evidence also supports the agency’s conclusion that Zhao’s

documentary evidence was insufficient to rehabilitate his credibility or

independently support his claims. See Mukulumbutu v. Barr, 977 F.3d 924, 927

(9th Cir. 2020). The agency noted that the purported bail receipt does not contain

Zhao’s name. And while the detention notice contains Zhao’s name, it does not

provide sufficient information to independently establish his claims.

      PETITION FOR REVIEW DENIED.




                                         3